Citation Nr: 0311626	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  00-19 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim for entitlement to 
service connection for allergic rhinitis.  The veteran 
expressed his disagreement with this rating decision in a NOD 
filed in May 2000. The appeal was perfected in September 
2000.

The case was remanded by the Board in June 2001 in order for 
the RO to comply with the notification and development 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), obtain the 
veteran's medical records from Haresh Sheth, M.D., and to 
schedule the veteran for a VA examination.          


REMAND

After the RO returned the case to the Board following the 
June 2001 remand, it was determined that further development 
was needed, and the Board undertook such pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  Given a recent 
decision of the United States Court of Appeals for the 
Federal Circuit, this case must be again remanded in order to 
afford the RO the opportunity to consider the additional 
evidence developed by the Board and readjudicate the claim on 
appeal.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).      

Additionally, a review of the veteran's claims file (C-file) 
shows that a report of medical history, conducted for the 
purpose of enlistment into the Naval Reserves and dated in 
August 1957, was negative for any history of allergies, 
however, service medical records (SMR's) appear to show the 
veteran was treated for allergic rhinitis before being placed 
on active duty in August 1960.  Therefore, the Board has 
determined that it is necessary to verify the veteran's 
periods of active duty for training.    

Finally, although a December 2001 VA examination report shows 
that the examiner believed the onset of veteran's allergic 
rhinitis predated his period of active service, he did not 
adequately explain whether the veteran's condition increased 
in severity during service and, furthermore, if it did 
increase in severity, whether there is clear and unmistakable 
evidence that there was no aggravation of the veteran's 
condition during service.  Thus, the Board has determined 
that another examination is required.  

Therefore, this case is REMANDED for the following actions:

1.  The RO should verify the veteran's 
dates of active duty for training.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA examination.  
The RO should arrange for the claims 
folder and a copy of this REMAND to be 
reviewed by the examiner.  The examiner 
should then provide an opinion as to: a) 
whether the veteran's allergic rhinitis 
underwent an increase in severity during 
service, and b) if, and only if, it is 
found that the veteran's condition 
increased in severity during service, the 
examiner is requested to state whether 
the increase in disability is clearly and 
unmistakably due to the natural progress 
of the disease (if this cannot reasonably 
be done, the examiner should so state).  
Detailed reasons and bases for all 
opinions reached should be legibly 
recorded and should be set forth in a 
detailed report.  

The RO should conduct a review of the claims folder to ensure 
that all notification and development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (codified at 38 C.F.R. § 3.159).   Once the 
above has been accomplished, the claim should be 
readjudicated.  If the benefit sought on appeal is not 
granted to the appellant's satisfaction, the RO should issue 
a supplemental statement of the case (SSOC), and afford a 
reasonable period of time for a response.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the 
appellant until he is notified by the RO.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See The RO should consider the additional 
evidence obtained through Board development in conjunction 
with a review the claims folder to ensure that all 
notification and development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are fully complied with 
and satisfied.  See also 66 Fed. Reg. 45620-32 (August 29, 
2001) (codified at 38 C.F.R. § 3.159).   M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




